Exhibit 10.1

 







Canfield Medical Supply, Inc.

4120 Boardman-Canfield Road

Canfield, Ohio 44406

Re: Canfield Medical Supply, Inc.—Splash Beverage Group Inc. Shares Lock-up

Ladies and Gentlemen:

This agreement is being delivered to you, as an officer, director, employee,
consultant or beneficial owner of more than 10% of outstanding shares of Splash
Beverage Group, Inc., a Nevada corporation (“Company”), in connection with the
Agreement and Plan of Merger dated December 31, 2019 (the “Merger Agreement”)
among the Company, Canfield Medical Supply, Inc., a Colorado corporation,
(“Canfield”) and SBG Acquisition, Inc. a Nevada corporation (“Merger Sub”).

In order to induce Canfield and the Company to enter into the Merger Agreement
and the transactions contemplated thereby and pursuant to which the Company will
merge with Sub and become a wholly owned subsidiary of Canfield (the “Merger”),
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned agrees that for a period
commencing from the date which follows the date of the Merger and ending 180
days after that date (the “Lock-Up Period”) the undersigned will not directly or
indirectly:

 

  (i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of any shares of
common stock of Canfield which the undersigned  receives or may receive in
connection with the Merger whether as a shareholder of the Company or  any
securities convertible into or exercisable or exchangeable for shares of
Canfield common stock, now owned or hereafter acquired by the undersigned or
with respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-up Securities”);

 

  (ii) enter into any swap or other agreement, arrangement or transaction that
transfers to another, in whole or in part, directly or indirectly, any of the
economic consequences of ownership of the Lock-up Securities or any securities
convertible into or exercisable or exchangeable for any Common Stock, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Lock-Up Securities, in cash or otherwise;



  (iii) make any demand for or exercise any right with respect to the
registration of any Lock-up Securities; or



  (iv) publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any Lock-Up Securities.


Moreover, if:



 

 1 

 



 

  (1) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs, or

 

  (2) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16-day period beginning on the last
day of the Lock-Up Period,

the Lock-Up Period shall be extended and the restrictions imposed by this
agreement shall continue to apply until the expiration of the 18-day period
beginning on the date of issuance of the earnings release or the occurrence of
the material news or material event, as the case may be, unless the board of
directors of Canfield unanimously waives in writing such extension.

Leak-Out Period

Upon termination of the Lock-up Period the undersigned may release from the sale
restrictions herein contained up to twenty-five percent (25%) of the Lock-up
Securities during ninety (90) days after expiration of Lock Up Period and (ii)
release from the sale restrictions herein contained all remaining Lock-up
Securities six months after the Lock Up Period (collectively these six months
are, the “Leak-Out Period”).

Notwithstanding anything contained above to the contrary, the, Lock-up
Securities may be released from the sale restrictions herein contained at any
time following the Lock-up Period (the “Early L/U Release”) when both (a) the
volume of Canfield shares traded are at least 50,000 shares of common stock per
day (the “Volume Condition”) and (b) the closing price per share determined on a
volume weighted average price basis equals not less than 300% of deemed value
per share (the “Price Condition”) for 20 consecutive trading days (the “Trading
Term Condition”) have been met. For purposes hereof “deemed value per share”
shall equal the aggregate Canfield enterprise value post-Merger divided by the
total number of shares outstanding but in any event shall be not less than $1.00
per share (before giving effect to a proposed reverse stock split currently
contemplated to be on a one-for-3.5 shares basis). By way of illustrating an
Early Leak-Out Release where both the Volume Condition and the Price Condition
are met, if a share of Canfield has a deemed value of $1 upon completion of the
Merger then the closing price per share(before giving effect to a reverse stock
split,) must be at least $3 on a volume weighted average price basis and trading
volume of the common stock must be at least 50,000 shares over each of the 20
consecutive trading days. If either of Volume Condition or the Price Condition
is not met over the Trading Term Period then Early Leak-Out Release shall not be
available. Notwithstanding the foregoing those shareholders who are not officers
of Splash and who have invested $500,000 or more at least six months prior to
the Merger shall not be required to enter into the foregoing Lock-up/Leak-out
Period agreements.

During the Leak-Out Period, Lock-up Securities may only be sold at or above the
lowest "offer" or "ask" prices stated or quoted by the relevant market maker for
Canfield’s common stock on the OTC Markets or any nationally recognized exchange
on which Canfield’s common stock is publicly traded. The undersigned further
agrees that (a) no sales will be made at the "bid" prices for the Common Stock.
and that (b) it will not engage in any short selling of the Common Stock during
the Lock-Up/Leak-Out Period.



 2 

 



Permitted Transfers During the Lock-Up/Leak-Out Period

 

Notwithstanding the provisions set forth elsewhere in this letter agreement, the
undersigned may, without the prior written consent of Canfield and the Company:

 

(1) if common stock is owned in the name of a limited liability company (“LLC”)
(a) make a pro-rata distribution of the common stock to the members of the LLC,
and (b) instruct Canfield’s transfer agent to retitle such common stock on a
pro-rata basis in the names of the LLC’s members, and to thereafter hold such
distributed common stock either in book entry or certificate form in the names
of the LLC members; or

 

(2) transfer any common stock or any securities convertible into or exchangeable
or exercisable for common stock as a bona fide gift or gifts, or by will or
intestacy, to any member of the immediate family (as defined below) of the
undersigned or to a trust the beneficiaries of which are exclusively the
undersigned or members of the undersigned’s immediate family or to a charity or
educational institution; 

 

provided, however, that it shall be a condition to such permitted transfers
referenced above that

 

(A) the transferee executes and delivers to Canfield not later than one business
day prior to such transfer, a written agreement, in substantially the form of
this agreement and otherwise satisfactory in form and substance to Canfield, and

 

(B) if the undersigned is required to file a report under Section 16(a) of the
Securities Exchange Act of 1934, as amended, reporting a reduction or other
change in beneficial ownership of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock by the undersigned during
the Lock-Up Period (as the same may be extended as described above), the
undersigned shall include a statement in such report to the effect that such
transfer or distribution is not a transfer for value and that such transfer is
being made as a gift or by will or intestacy, as the case may be; or

 

For purposes of this paragraph, “immediate family” shall mean a spouse, child,
grandchild or other lineal descendant (including by adoption), father, mother,
brother or sister of the undersigned.

 

(3) exercise or convert currently outstanding warrants, options and convertible
debentures, as applicable, and exercise options under an acceptable stock option
plan, so long as the undersigned agrees that the shares of common stock received
from any such exercise or conversion will be subject to this agreement.

The undersigned further agrees that (i) it will not, during the Lock-Up Period
(as the same may be extended as described above), make any demand for or
exercise any right with respect to any registration under the Securities Act of
1933, as amended (the “1933 Act”), of any Common Stock or any securities
convertible into or exercisable or exchangeable for common stock, including
under any current or future registration rights agreement or similar agreement
to which the undersigned is a party or under which the undersigned is entitled
to any right or benefit to have any securities included in a registration
statement filed by the Canfield or the Company for resale or other transaction,
and (ii) Canfield and the Company may, with respect to any common stock or any
securities convertible into or exercisable or exchangeable for common stock
owned or held (of record or beneficially) by the undersigned, cause the transfer
agent or other registrar to enter stop transfer instructions and implement stop
transfer procedures with respect to such securities during the Lock-Up Period
(as the same may be extended as described above).



 3 

 



In addition, the undersigned hereby waives any and all notice requirements and
rights with respect to the registration of any securities pursuant to any
current or future agreement, instrument, understanding or otherwise, including
any registration rights agreement or similar agreement, to which the undersigned
is a party or under which the undersigned is entitled to any right or benefit
and any tag-along rights or other similar rights to have any securities (debt or
equity) included in the offering contemplated by Canfield.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this agreement and that this agreement has
been duly executed and delivered by the undersigned and is a valid and binding
agreement of the undersigned. This agreement and all authority herein conferred
are irrevocable and shall survive the death or incapacity of the undersigned and
shall be binding upon the heirs, personal representatives, successors and
assigns of the undersigned.

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date hereof to and including the 4th day following the
expiration of the Lock-Up Period, the undersigned will give notice thereof to
Canfield (a “Transaction Notice”) and will not consummate any such transaction
or take any such action unless it has received written confirmation from
Canfield that the Lock-Up Period (as may have been extended as described above)
has expired (the “Lock-Up Expiration Notice”), provided that if 180 days have
elapsed from the date of Merger and Canfield has not forwarded the Lock-Up
Expiration Notice to the undersigned within seven days of receipt of a
Transaction Notice then the Lock-up Period shall be deemed to have expired. It
is further expressly agreed that the restrictions, terms and provisions of this
letter do not extend to any participation which the undersigned may undertake,
alone or with, others in any bridge or other financing completed from the date
of Merger through the end of the Lock-Up/Leak Out Period, it being understood
and agreed that the transaction documents of those financings will govern all
participants as may therein be set forth.

For avoidance of doubt the Lock-Up Period shall not extend beyond twenty one
days after its original termination date after which time such Lock-Up Period
shall no longer be in force and effect; and the leak-out term shall not extend
beyond twelve months from the date of the Merger after which time such leak-out
term shall no longer be in force or effect. .

The undersigned understands and acknowledges that the Company and Canfield are
relying upon this lockup agreement in proceeding toward consummation of the
Merger.
 





 4 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this agreement as
of the date first set forth below.

 

  Yours very truly,       Print Name:                                   
                                 

Dated:                        , 2019


Signature Page — Lock Up Letter to Canfield Medical Supply, Inc.

 

 5 

 

